[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING RE: MOTION FOR PROTECTIVE ORDER
There is a strong presumption in the confidentiality of records established by General Statutes 19a-262, 19a-263, and 19a-264. Releasing records relating to the diagnosis and treatment of Patsy A. Masi, if any such records exist, would infringe on the privacy interests implicated in the statute. CT Page 4375 Releasing records relating to the diagnosis and treatment of the plaintiffs might also infringe on the privacy rights of others. Accordingly, the plaintiff should exhaust other means of discovery before seeking access to the information contained in records maintained by the Department of Health of the City of Norwalk. The Motion for Protective Order is granted.
GEORGE N. THIM, JUDGE